Exhibit 10.1

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”) is entered into by and between Penn
Virginia Corporation (the “Company”) and John A. Brooks (the “Executive”)
effective, except as provided in Section 3.3 below, as of the 17th day of August
2020 (the “Effective Date”).

WHEREAS, the Executive has served as President and Chief Executive Officer of
the Company since August 2017 and has served as an employee of the Company since
February 2002;

WHEREAS, the Executive previously received grants of (i) 41,255 time-vested
restricted stock units, of which 16,502 restricted stock units remain
outstanding and eligible to vest in equal installments on January 26 of 2021 and
2022 (the “Time-Based RSUs”), and (ii) 41,255 performance-based restricted stock
units of which 31,949 restricted stock units remain outstanding and eligible to
vest in equal installments based upon Company performance through December 31 of
2020 and 2021 (the “Performance-Based RSUs” and together with the Time-Based
RSUs, the “Equity Awards”) under the Penn Virginia Corporation 2016 Management
Incentive Plan (as the same may be amended, the “Equity Plan”);

WHEREAS, the Executive will step down from his positions as (i) an officer of
the Company, effective as of the Transition Date (as defined below) and (ii) as
an employee of the Company, effective as of the Separation Date (as defined
below); and

WHEREAS, the Executive and the Company wish to resolve all matters related to
the Executive’s employment with the Company and the termination thereof, on the
terms and conditions expressed in this Agreement.

NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties, intending to be legally bound, hereby agree as follows:

1. Termination of Employment. The Executive and the Company agree that the
Executive’s employment with and position as President and Chief Executive
Officer of the Company, and all other positions that the Executive may hold as
an officer or director of the Company or any of its subsidiaries or affiliates,
shall cease effective as of 11:59 p.m. Central Time on August 17, 2020 (the
“Transition Date”). The Executive and the Company agree that from and after the
Transition Date the Executive shall remain and continue to be a full-time
employee of the Company (without interruption and with no change to his
compensation and benefits immediately prior to the Transition Date) and assist
in the transition of his role to his successor until 11:59 p.m. Central Time on
August 31, 2020 (the “Separation Date”) at which time the Executive’s employment
with the Company would cease.

2. Accrued Rights; Separation Pay; Legal Fees; Other Benefits.

2.1 Accrued Rights. The Executive shall be entitled to payment of his regular
base salary earned through the Separation Date and all expense reimbursements
properly accrued and submitted on or before the Separation Date, which amounts
shall be payable in a lump sum within fifteen (15) days following the Separation
Date. In addition, the Executive shall be entitled to any payments due to him
under the Company’s benefit plans, programs or arrangements, with such amounts
payable in accordance with the terms of such plans, programs or arrangements.



--------------------------------------------------------------------------------

2.2 Separation Pay; 2020 Bonus; Equity Awards. Conditioned upon the Executive’s
timely execution, delivery, and non-revocation of this Agreement (including the
releases of claims described in Sections 3.1 and 3.3 below that form a material
part of this Agreement), and this Agreement becoming effective and irrevocable
in accordance with its terms, the Company will provide the Executive with the
following benefits:

(a) A lump sum cash severance payment in the amount of $690,000, less applicable
withholding taxes, payable within thirty (30) days following the Separation
Date;

(b) A lump sum cash payment, equal to the annual bonus the Executive would have
earned for 2020 based on the Company’s actual performance for the year as
applied to other officers of the Company (before adjustments for individual
performance), prorated based upon the number of days the Executive was employed
by the Company in 2020, less applicable withholding taxes, payable in 2021 at
the same time bonuses are paid to executives of the Company generally;

(c) If the Executive timely elects continuation coverage through COBRA (in
accordance with the terms of the Company’s health plan), continued receipt of
the applicable subsidy towards the cost of such continuation coverage equivalent
to that provided to active employees of the Company for a up to eighteen
(18) months following the Separation Date (or, if shorter, until such time as
the Executive becomes eligible for coverage under a subsequent employer’s health
plan);

(d) Treatment of the Equity Awards upon the Executive’s termination of
employment as if such employment had been terminated by the Company without
Cause on the Separation Date in accordance with the existing terms of the Equity
Plan and the Equity Awards. For the avoidance of doubt, the Executive shall be
entitled, in accordance with the terms of the Equity Plan and the Equity Awards,
to vesting of (i) 8,251 of the Time-Based RSUs (vesting upon termination of
employment), and (ii) 25,997 of the Performance-Based RSUs (vesting upon
termination of employment); and

(e) Reimbursement for outplacement services through an agency selected by the
Executive, provided that the cost of such reimbursement shall not exceed
$10,000.

2.3 Legal Fees. The Company shall pay the Executive’s attorney fees actually
incurred in negotiating and finalizing this Agreement, up to a maximum of
$10,000. Such payment shall be made by the Company upon or as soon as
practicable following receipt of reasonable documentation, as determined by the
Company (but in no event later than March 15, 2021).

2.4 No Other Benefits. Except as provided in this Agreement, the Executive shall
not be entitled to receive any other payment, benefit or other form of
compensation as a result of his employment through the Separation Date or the
termination thereof.

3. Releases of Claims.

3.1 Executive’s Release. Except for those obligations of the Company under this
Agreement and the Equity Awards, and in consideration for the promises described
herein, the Executive, on behalf of himself and his dependents, successors,
heirs, assigns, agents, and executors (collectively, the “Releasors”), hereby
releases and discharges and covenants not to sue,

 

2



--------------------------------------------------------------------------------

to the maximum extent permitted by law, the Company and its predecessors,
successors, subsidiaries, parents, branches, divisions, and other affiliates,
and each of their current and former directors, officers, employees,
shareholders, members, representatives, attorneys, successors and assignees,
past and present, and each of them (individually and collectively, the
“Releasees”) from and with respect to any and all claims, wages, agreements,
obligations, demands, causes of action, rights, liabilities, costs or expenses,
known or unknown, suspected or unsuspected, concealed or hidden (collectively,
“Claims”), of any kind whatsoever, related to any fact, circumstance or event
occurring or existing at any time before the Executive’s execution of this
Agreement, arising out of or in any way connected with the Executive’s
engagement by, employment relationship with or separation from the Company,
including by way of example only, any Claims for severance pay, bonus or similar
benefit, sick leave, pension, retirement, vacation pay, life insurance, health
or medical insurance or any other fringe benefit, any benefits arising from any
ERISA benefit plan, workers’ compensation or disability, Claims of breach of
contract, tort Claims, any Claims under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Family and Medical Leave Act, or
any other federal, state or local law, regulation or ordinance, including Claims
for attorneys’ fees. The Executive, on behalf of the Releasors, expressly waives
any and all rights granted by federal or state law or regulation that may limit
the release of unknown claims. Nothing in this Agreement, however, shall be
construed as prohibiting the Executive from filing a charge or complaint with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (each a “Government Agency”). The Executive further understands that
this Agreement does not limit the Executive’s ability to communicate with any
Government Agency or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, without notice to the Company. However, to the maximum extent
permitted by law, the Executive agrees that if such a charge or complaint is
made, the Executive shall not be entitled to recover any individual monetary
relief or other individual remedies. This Agreement does not limit or prohibit
the Executive’s right to receive an award for information provided to any
Government Agency to the extent that such limitation or prohibition is a
violation of law. This Release will not operate to extinguish any rights of the
Executive to indemnification or advancement of expenses as provided in
Section 6.5 of this Agreement in respect of claims that relate to the
performance of duties for the Company during his period of employment prior to
the Separation Date or benefits under the Company’s employee benefits plans that
are due and payable in accordance with the terms and conditions of such plans.

3.2 ADEA Waiver. In consideration for the payments and other promises described
in Section 2.2 above, the Executive, on behalf of himself and his dependents,
successors, heirs, assigns, agents, and executors, forever gives up, waives,
discharges and releases the Releasees from any and all claims pursuant to the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and the rules and regulations promulgated thereunder (the
“ADEA”). In connection with this specific waiver of claims set forth in this
Section 3.2, the Executive agrees and acknowledges that he has at least
twenty-one (21) days to consider this Section 3.2 and if the Executive signs
this Agreement earlier, he does so voluntarily, freely and without reservation.
The Executive further agrees and acknowledges that he has seven (7) days after
he signs this Agreement to revoke his release of claims under this Section 3.2.
In order to revoke his release of claims under this Section 3.2, the Executive
must do so in writing delivered to the Company on or before 5:00 p.m. of the
seventh (7th) day after the execution of this

 

3



--------------------------------------------------------------------------------

Agreement. If the release of claims under this Section 3.2 is not properly
revoked within the seven (7)-day period, it shall become fully enforceable on
the eighth (8th) day after the Executive signs this Agreement, without any
affirmative act by either party. This ADEA waiver does not waive rights or
claims that may arise after the date this Agreement is executed.

4. Advice of Counsel. THE EXECUTIVE IS HEREBY ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE SIGNING THIS AGREEMENT AND ACKNOWLEDGES THAT HE HAS BEEN
AFFORDED AN OPPORTUNITY FOR COUNSEL OF HIS CHOOSING TO READ AND REVIEW IT AND
THAT HE IS SIGNING THIS AGREEMENT FREELY, VOLUNTARILY AND WITH FULL KNOWLEDGE OF
ITS TERMS AND CONSEQUENCES.

5. Non-Disparagement; Press Release. The Executive agrees that he shall not
disparage the Company (or any officer, director or affiliate thereof) in any way
that materially and adversely affects the goodwill, reputation or business
relationships of the Company or the officer, director or affiliate with the
public generally, or with any of the Company’s customers, vendors or employees.
The Company shall not, and shall use commercially reasonable efforts to cause
its directors and officers not to, disparage the Executive in any way that
materially and adversely affects him or his reputation or business
relationships. The parties shall mutually cooperate in the preparation of agreed
language in the Company’s press release announcing the Executive’s departure.

6. Continuing Obligations.

6.1 Confidentiality. During the course of the Executive’s employment with the
Company, the Executive has been and will be given access to and receive
Confidential Information (as defined below) regarding the business of the
Company and its affiliates. The Executive covenants and agrees that at all times
during the Executive’s employment with the Company and thereafter the Executive
will not, directly or indirectly, disclose any Confidential Information. As used
in this Agreement, the term “Confidential Information” means any and all
confidential, proprietary or trade secret information of the Company or an
affiliate not within the public domain, whether disclosed, directly or
indirectly, verbally, in writing (including electronically) or by any other
means in tangible or intangible form, including that which is or was conceived
or developed by the Executive, applicable to or in any way related to: (i) the
past, present or future business activities, products and services, and
customers of the Company or its affiliates; (ii) the research and development of
the Company or its affiliates; or (iii) the business of any customer, client or
vendor of the Company or its affiliates. Such Confidential Information includes
the following property or information of the Company or its affiliates, by way
of example and without limitation, trade secrets, processes, formulas, data,
program documentation, customer lists, designs, drawings, algorithms, source
code, object code, know-how, improvements, inventions, licenses, techniques, all
plans or strategies for marketing, development and pricing, business plans,
product roadmaps, financial statements, profit margins and all information
concerning existing or potential customers, clients, suppliers or vendors.
Confidential Information of the Company also means all similar information
disclosed to any employee, officer, director or consultant of the Company by
third parties during the course of Executive’s employment with the Company that
is subject to confidentiality obligations. The Company shall not be required to
advise the Executive specifically of the confidential nature of any such
information, nor shall the Company be required to affix a designation of
confidentiality to any tangible item, in order to establish and maintain its

 

4



--------------------------------------------------------------------------------

confidential nature. Notwithstanding the preceding to the contrary, Confidential
Information shall not include general industry information or information that
is publicly available or readily discernable from publicly available products or
literature; information that the Executive lawfully acquired from a source other
than the Company or its affiliates or any client or vendor of the Company or any
of its affiliates (provided that such source is not bound by a confidentiality
agreement with the Company or any of its affiliates); information that is
required to be disclosed pursuant to any law, regulation, rule of any
governmental body or authority, or stock exchange, or court order; or
information that reflects employee’s own skills, knowledge, know-how and
experience gained prior to employment or service and outside of any connection
to or relationship with the Company or any of its affiliates, or the
predecessors of any such entities. For the avoidance of doubt, nothing in this
Agreement prohibits the Executive from voluntarily communicating, without notice
to or approval by the Company, with any federal government agency about a
potential violation of a federal law or regulation. In addition, in accordance
with the Defend Trade Secrets Act of 2016, the Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (x) is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (y) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

6.2 Return of Property. The Executive represents and warrants that following the
Separation Date, except as provided below, he will not retain, or deliver to any
person or entity (including the Executive by means of a Company or personal or
other non-Company e-mail account owned or used by the Executive), any Company
property, including the original and any copies of any documents, records,
notebooks, computer files, flash drives, images, emails, pdf files, zip files,
computer programs or disks or any other similar repositories containing
Confidential Information within his possession, custody, or control. The
Executive further agrees not to keep any Company documents in the Executive’s
possession or under the Executive’s control, re-create any Company documents, or
deliver any Company documents to any third party. The foregoing notwithstanding,
the parties agree that the Executive shall retain the personal laptop computer,
Microsoft surface and Apple Iphone issued to him by the Company following
removal of all of the Company’s property thereon (and such retained property
shall not be subject to this Section 6.2).

6.3 Agreement not to Compete. The Executive acknowledges that the Company has
spent significant time, effort and resources protecting its Confidential
Information and customer goodwill. The Executive further acknowledges that the
Confidential Information is of significant competitive value to the Company in
the industry in which it competes, and that the use or disclosure, even if
inadvertent, of such Confidential Information for the benefit of a competitor
would cause significant damage to the legitimate business interests of the
Company. Accordingly, in order to protect the legitimate business and customer
goodwill interests of the Company, to protect the Confidential Information
against inappropriate use or disclosure, and in consideration for the promises
herein and benefits provided hereunder, including, without limitation, the
payments and benefits described in Section 2.2, the Executive agrees that during
the period commencing on the Separation Date and ending on the date that is
twelve (12) months after the Separation Date (the “Restricted Period”), without
the prior written consent of the Company (which consent shall be exercised in
the Company’s sole and absolute discretion), the Executive

 

5



--------------------------------------------------------------------------------

will not directly or indirectly (including, without limitation, as an employee,
agent, officer, director, owner, holder of beneficial interest, creditor,
consultant, manager, or independent contractor) engage in or be employed by or
otherwise provide services to any entity that competes with the business of the
Company or its affiliates, including any entity engaged in the onshore
exploration, development and production of crude oil, NGLs and natural gas,
within 15 miles of properties currently under lease by the Company or its
affiliates as of the Separation Date in Gonzales, Lavaca, Fayette and DeWitt
Counties in South Texas.

6.4 No Solicitation. The Executive further agrees that during the Restricted
Period, the Executive will not directly or indirectly through another entity
induce or attempt to induce any employee of the Company or any of its parents,
subsidiaries or affiliates, to leave the employment of the Company, it parents,
subsidiaries or such affiliate, or in any way interfere with the relationship
between the Company or any such parent, subsidiary or affiliate and any employee
thereof. The foregoing shall not prohibit a general solicitation to the public
of general advertising not specifically directed at Company employees.

6.5 Indemnification. The Executive shall retain all rights to (i) coverage, if
any, provided under directors’ and officers’ fiduciary errors and omissions and
other liability insurance policies of the Company that by their terms would
apply to the Executive’s acts and omissions while serving as a director,
officer, employee, or consultant of the Company or its subsidiaries and
affiliates prior to the Separation Date, subject to any exclusions, limitations
and other terms and provisions set forth in such policies, and
(ii) indemnification and advancement of expenses under the Company’s Second
Amended and Restated Articles of Incorporation, Article VII, and the Company’s
Bylaws that apply to the Executive’s service as a director, officer or employee
of the Company, its subsidiaries and affiliates prior to the Separation Date.

7. Further Assurances; Cooperation. Each party shall cooperate with the other
party as reasonably requested by the other party in connection with the
performance of their respective obligations under this Agreement. During the
Restricted Period, the Executive agrees to make himself available as reasonably
practical with respect to, and to use reasonable efforts to cooperate in
conjunction with, any litigation or investigation arising from events that
occurred during the Executive’s employment with or engagement by the Company
(whether such litigation or investigation is then pending or subsequently
initiated) involving the Company or any affiliate thereof, including providing
testimony and preparing to provide testimony if so requested by the Company. The
Company shall promptly reimburse the Executive for reasonable documented
expenses incurred by the Executive in complying with this Section 7 provided
that Executive shall be required to obtain prior consent for any expenses that
could exceed $5,000.

8. Entire Agreement; Assignment. This Agreement and the Equity Award agreements
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements between the parties with
respect to such matters. This Agreement may be modified or amended only with the
written consent of both parties. The Company may assign its rights and
obligations hereunder to any person without the prior written consent of the
Executive. This Agreement is for the Executive’s personal services and he may
not assign, transfer, or delegate any duty or obligation to perform such
services. Any such attempted assignment shall be null and void.

 

6



--------------------------------------------------------------------------------

9. No Admission of Liability. It is understood and agreed that this is a
settlement of any potential claims, and that the furnishing of the consideration
for this Agreement shall not be deemed or construed as an admission of liability
or responsibility at any time for any purpose. It is further agreed and
understood that this Agreement is being entered into solely for the purpose of
avoiding any expense and inconvenience from defending against any and all
claims, rights, demands, actions, obligations, liabilities, and causes of action
referred to herein. Liability for any and all claims or potential claims is
expressly denied by the Executive and the Company.

10. Waiver. Neither the failure nor any delay on the part of either party to
exercise any right, remedy, power, or privilege under this Agreement shall
operate as a waiver thereof.

11. Notice. All notices required by this Agreement must be in writing and must
be delivered or mailed to the addresses given below or such other addresses as
the parties may designate in writing.

If to the Company:

Penn Virginia Corporation

16285 Park Ten Place, Suite 500

Houston, Texas 77084

Attention: General Counsel

If to the Executive:

to the last residential address known by the Company.

12. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument. This Agreement may be executed and delivered by
exchange of facsimile or electronically mailed copies showing the signatures of
the parties, and those signatures need not be affixed to the same copy.

13. Governing Law; Jurisdiction; Venue. The laws of the State of Texas,
applicable to contracts made or to be wholly performed there (without giving
effect to choice of law or conflict of law principles) shall govern the
validity, construction, performance, and effect of this Agreement. The Company
and the Executive hereby irrevocably and unconditionally (a) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the courts of the State of Texas (the “Texas Courts”), and
not in any other state or federal court in the United States of America or any
court in any other country, (b) consent to submit to the exclusive jurisdiction
of the Texas Courts for purposes of any action or proceeding arising out of or
in connection with this Agreement, (c) waive any objection to the laying of
venue of any such action or proceeding in the Texas Courts, and (d) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Texas Courts has been brought in an improper or inconvenient
forum.

14. Compliance with Section 409A. Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and applied so that the
payments and benefits set forth herein either shall be exempt from the
requirements of Code Section 409A, or shall comply with the requirements of Code
Section 409A, and, accordingly, to the maximum extent permitted, this

 

7



--------------------------------------------------------------------------------

Agreement shall be interpreted to be exempt from or in compliance with Code
Section 409A. To the extent that the Company determines that any provision of
this Agreement would cause the Executive to incur any additional tax or interest
under Code Section 409A, the Company shall be entitled to reform such provision
to attempt to comply with or be exempt from Code Section 409A through good faith
modifications. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company without violating the
provisions of Code Section 409A. Notwithstanding any of the foregoing to the
contrary, none of the Company or its subsidiaries or affiliates or any of their
officers, directors, members, employees, agents, advisors, predecessors,
successors, or equity holders shall have any liability for the failure of this
Plan to be exempt from, or to comply with, the requirements of Section 409A of
the Code. Each payment and/or benefit provided hereunder shall be a payment in a
series of separate payments for purposes of Code Section 409A.

[signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

COMPANY     EXECUTIVE Penn Virginia Corporation    

/s/ Katherine Ryan

   

/s/ John A. Brooks

Name: Katherine Ryan     John A. Brooks Title: VP, CLO     Date: August 17, 2020
Date: August 17, 2020    

[Signature Page to Separation Agreement]